Citation Nr: 1213462	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder with anxiety and depressed mood prior to January 18, 2011.

2.  Entitlement to a rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood from January 18, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from and active duty from February 1968 to June 1968, and from October 1989 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

When this matter was previously before the board in November 2010, it was remanded for additional development.  It has since returned to the Board for further appellate action.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for adjustment disorder with anxiety and depressed mood, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  In this appeal, the RO has awarded staged ratings from January 18, 2011, for the disability under consideration, consistent with Fenderson.  However, as higher ratings for this disability are available at each stage noted on the title page, and the Veteran is presumed to seek the maximum available benefit for a disability, claims for higher ratings at each stage remain viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 28 (1993).


FINDING OF FACT

Since the June 2006 effective date of the grant of service connection, the Veteran's adjustment disorder with anxiety and depressed mood has been manifested by loss of concentration, panic attacks, loss of energy and motivation, and lack of interest in socializing and activities; collectively, these symptoms suggest occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 30 percent rating, but no more, for adjustment disorder with anxiety and depressed mood prior to January 18, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9440 (2011).

2.  The criteria for a rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood, from January 18, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9440 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim, by letter mailed in June 2006, prior to the initial adjudication of the claim.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records and the reports of  VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims is warranted.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.



II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  Here, as the RO has already assigned staged ratings for the Veteran's adjustment disorder with anxiety and depressed mood, the Board will consider the propriety of those ratings, as well as whether any further staged rating of the disability is warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran was granted service connection for adjustment disorder mixed with anxiety and depressed mood in a January 2007 rating decision.  An initial 10 percent rating was assigned from June 1, 2006 (the date of the claim for service connection).  The Veteran appealed the assignment of this rating.  As noted above, in December 2011, during the course of the appeal, the RO assigned a 30 percent rating, effective January 18, 2011 (the date of VA examination). 

The rating for the Veteran's adjustment disorder with anxiety and depressed mood has been assigned pursuant to Diagnostic Code 9440.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 30 percent, but no higher, rating is warranted from the effective date of the grant of service connection, both prior to and since January 18, 2011.

The pertinent medical evidence of record includes a March 2006 treatment report-just prior to the Veteran's discharge from active duty service-reflecting an assessment of anxiety disorder.  However, the Veteran denied feeling depressed, hopeless, or having little interest in doing things in the past month. 

On VA psychiatric examination in December 2006, it was noted that the Veteran presented with a copy of a VA progress note from January 2005 reflecting a diagnosis of anxiety disorder not otherwise specified and alcohol abuse, with a GAF score of 60.  He was prescribed Celexa and Xanax.  It was noted that the Veteran had been married for the past 33 years, and had 2 children.  He indicated that he had a close relationship with all of his family members.  He was active in a NCO organization, and enjoyed walking, fishing, hunting, and golf.  He was retired after working in retail sales for 20 years and with the military for 32 years.  There was no history of suicide attempts, violence, or assaultiveness.  It was noted that the Veteran did not participate in individual or group psychotherapy, and that he reported doing well on medications.

The Veteran indicated that his anxiety was manifested by lack of sleep, nervous tension, and inability to focus.  He denied panic attacks.  He indicated that his depression was manifested by lack of motivation and unwillingness to complete tasks.  He reported some decrease in interests.  

On mental status examination, the examiner noted that the Veteran was neatly groomed and appropriately dressed.  He was mildly tense and restless.  Psychomotor activity was unremarkable, and speech was spontaneous, clear, and coherent.  The Veteran was attentive and friendly, and affect was appropriate but with an anxious mood.  The Veteran was oriented to time, place and person.  Thought process and thought content were noted to be unremarkable.  There was no evidence of delusions or hallucinations.  Judgment and insight were noted to be good.  The Veteran reported that he got about 7 hours of sleep a night and that it was restful.  The examiner noted that the Veteran did not have inappropriate behavior, panic attacks, or suicidal or homicidal thoughts.  Impulse control was noted to be good with no episodes of violence.  Memory was intact.  There were no problems with activities of daily living.  The examiner indicated that the mental status examination was consistent with adjustment disorder with mild signs of anxiety.  Depression was not evident on examination.  

A diagnosis of adjustment disorder mixed with anxiety and depressed mood was assigned.  A GAF score of 61 was assigned.  It was noted that the Veteran was retired due to his age or duration of work, though the Veteran currently worked part time in sales and had missed 3 days since May 2006 due to psychiatric symptoms.  The examiner commented that the Veteran's symptoms were mild at that time.  He found that the signs and symptoms of the Veteran's mental disorder were transient or mild, caused decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

An April 2007 statement from a private physician notes that the Veteran was taking anti-depressant medication (Celexa) to treat his adjustment disorder mixed with anxiety and depression.

The Veteran submitted a receipt of his prescription medications dated in October 2010 reflecting that he had been prescribed Celexa and Zomig.

On VA examination in January 2011, the examiner noted that there was no record of VA psychiatric treatment.   The Veteran reported that he had been on Celexa for the past 8 years, and that the medication "evened things out" but he still had symptoms.  He did not participate in individual or group therapy, though he noted that he attended psychotherapy 2 years ago for 10 sessions.  It was noted that his private physician was prescribing the medications, and that he had been on the same medications for many years.  The Veteran reported an increase in symptomatology, though he indicated that there had been in no increase in intensity of treatment despite reported increase in symptoms.

In particular, the Veteran reported an increase in symptomatology, including decreased in understanding oral instructions and memory problems.  The examiner noted that the examples the Veteran gave indicated problems in concentration as opposed to memory loss, which was consistent with anxiety.  With respect to depressive symptoms, the Veteran reported that he slept a lot and lacked motivation, including loss of interest in social activities.  He explained that he had lost interest in fishing, golf, and travel and slept up to 14 hours a night.  He worked with his son in his high school graduation cap and gown franchise, and did computer work for a total of 3 to 4 hours per day.  It was noted that the Veteran thought of suicide on one occasion a few months ago but had no plan or thoughts at present.  The Veteran also reported experiencing panic attacks approximately 3 times per month.  He noted that he experienced feeling "closed in" and had quick breathing during the attacks.  Other symptoms with the attacks including weakness at the knees and nausea, but he denied dizziness and numbness in the hands and feet.  The examiner noted that these symptoms did not meet the DSM-IV criteria for panic attacks, and therefore a diagnosis of panic disorder could not be assigned; rather, he found that these symptoms indicated anxiety.  

On mental status examination, the Veteran was noted to be clean, neatly groomed, and appropriately dressed.  Psychomotor activity was unremarkable, and affect was appropriate.  The Veteran's mood was dysphoric.  Attention was noted to be intact, and the Veteran was able to complete attention testing including serial 7's and spelling a word forward and backwards.  The examiner noted that the Veteran was intact to person, place, and time.  Thought process and content was unremarkable, and there was no evidence of delusions or hallucinations.  Judgment and insight were indicated to be intact.  It was noted that the Veteran slept 12-14 hours per day and felt rested the next day.  There was no indication of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control was noted to be good with no episodes of violence.  There was no impact on ability to perform daily activities or ability to maintain hygiene.

A diagnosis of adjustment disorder, mixed, with anxiety and depressed mood, along with a GAF score of 58, was assigned.  It was noted that the Veteran did part-time clerical work for his son's business since 2006, and he estimated that he lost 60 days of work in the last year because he "just could not get out of bed."  The examiner indicated that the Veteran did not experience total occupational and social impairment due to his psychiatric disability, but that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory performance in routine behaviors, self-care, and normal conversation.

In various written statements, the Veteran reported that he experienced several problems at work that impacted his work efficiency and made it impossible for him to perform his job at certain times.  These problems included difficulty in understanding oral instructions that are longer than one minute, difficulty in remembering to complete tasks, and anxiety in interacting with coworkers.  He also indicated that his depression had a detrimental effect on both family and work relationships.  He indicated that he suffered from panic attacks two to three times per month and had problems with long term memory.  He indicated that he cannot remember events that occurred after two weeks.  

Collectively, the aforementioned medical evidence reflects that, since the June 2006 effective date of the grant of service connection, the Veteran's adjustment disorder with depression and anxiety has been manifested by decreased concentration, loss of energy, motivation, and focus, lack of interest in socialization or activities, and panic attacks suggestive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and a 30 percent rating. 

While the Veteran did not demonstrate many of the symptoms listed in the rating formula as indicative of a 30 percent rating during the December 2006 VA examination, he did endorse many of the same symptoms found on the later examination, include loss of interest, decreased motivation, and lack of energy and focus.  The Board also finds that the Veteran's report of increased symptomatology prior to the January 2011 examination suggests worsening psychiatric disability well prior to the later VA examination upon which the 30 percent rating was based.  The record reflects that the Veteran was taking the same medication for his symptomatology both prior to and since January 2011, and that he underwent some psychotherapy sessions in 2009.  Moreover-as explained in more detail below-a 30 percent rating also appears consistent with the GAF scores reflected on both examination.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his adjustment disorder with anxiety and depressed mood has more nearly approximated the criteria for a 30 percent, but no higher, rating, for the period prior to January 18, 2011.  See 38 C.F.R. §§ 4.3 4.7. 

However, at no point prior to or since January 18, 2011 has the Veteran's adjustment disorder with anxiety and depressed mood symptomatology met the criteria for the next higher 50 percent rating.  As noted above, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  However, the objective medical evidence does not show such symptoms as circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, impairment of short and long term memory, or impaired judgment or abstract thinking that are characteristic of the 50 percent rating.  

Although the Veteran reported one occasion of suicidal thoughts on VA examination in January 2011, these thoughts were noted to be passive, without intent or plan.  Moreover, the Veteran denied current suicidal ideation and denied suicidal ideation on previous examination.   In addition, while panic attacks were on VA examination in January 2011, the Veteran indicated that he experienced these 2 to 3 times per month.  Therefore, the Board finds that the evidence does not establish panic attacks more than once a week.

To the extent that the Veteran reported that he has experienced memory loss and inability to understand commands at work, the Board notes that the January 2011 VA examiner determined that these instances, as described by the Veteran, were more a function of the Veteran's impaired concentration and loss of focus from his anxiety.  Such symptomatology is considered in the currently assigned 30 percent rating, which accounts for intermittent inability to perform work tasks due to symptoms such as mild memory loss and anxiety. Thus, a higher 50 percent rating is not warranted on the basis of impaired memory and difficulty understanding complex commands. 

The Veteran has had some documented symptoms of difficulty in establishing and maintaining effective social relationships in that he has expressed anxiety around coworkers and little interest in social activities.  Although he has shown difficulty in establishing social and work relationships and some social isolation, the competent medical evidence reflects that he appears to have a good relationship with his family, including his wife and children.  The VA examiners also determined that the Veteran's psychiatric disability was of mild severity, and while his symptoms affected his functioning to some degree, he is still able to work on a part-time basis for his son's company, and retired from his previous full-time positions due to his age and eligibility to retire.

The Board further notes that none of the GAF scores assigned since the effective date of the grant of service connection-58 and 61 on VA examination-alone,  provides a basis for assigning a rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood.

Under the DSM-IV, GAF scores from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board finds that the GAF scores assigned on examination, reflecting mild to moderate symptomatology, are consistent with the assignment of a 30 percent rating.

Accordingly, the Board finds that an initial 30 percent, but no higher, rating for adjustment disorder with anxiety and depressed mood prior to and from January 18, 2011, is warranted.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the symptoms for 70 and 100 percent ratings are, likewise, not met.

As a final point, it is noted that, in analyzing this claim, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to award the next higher, 30 percent, rating, for the period prior to January 18, 2011, but finds that the preponderance of the evidence is against assignment of any higher rating for the period prior to and since January 18, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 30 percent rating for adjustment disorder with anxiety and depressed mood, prior to January 18, 2011, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood, from January 18, 2011, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


